UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

_____________________________
                                )
ZAYN HUSAYN,                    )
                                )
           Petitioner,          )
                                )
           v.                   )   Civil Action No. 08-1360 (RWR)
                                )
ROBERT GATES,                   )
                                )
           Respondent.          )
                                )


                                ORDER

     Guantánamo Bay detainee Zayn Husayn, also known as Abu

Zubaydah, has petitioned for habeas corpus relief.    A Memorandum

Opinion and Order issued on November 28, 2008 granted Husayn’s

counsel access to his medical records.    The Order required the

respondent to file a memorandum and proposed order addressing any

proposed redactions that the respondents would make to the

records.   The respondents timely filed such a memorandum with two

proposed areas of redaction.    First, the respondents proposed

redacting all treatment-providers’ identifying information from

the responsive records.   Second, the respondents proposed

redacting “certain, limited information based on a determination

that Petitioner’s counsel does not have the requisite need-to-

know the information.”    Respondents’ first request is well taken,

but their second request is not.    The petitioner’s counsel has a
                               -2-

security clearance and is presumed to have a need to know the

information that he is requesting.   Accordingly, it is hereby

     ORDERED that respondents will provide to petitioner’s

counsel within two business days of the entry of this Order

copies of the records responsive to the November 28, 2008 Order,

with treatment providers’ identifying information redacted, and

without redactions based upon petitioner’s counsel’s purported

lack of a need to know the information.

     SIGNED this 4th day of March, 2009.



                                       /s/
                              RICHARD W. ROBERTS
                              United States District Judge